 

EXHIBIT 10.26

Monarch America, Inc. 

 





July 30, 2015

 



Kevin Malone 

 



Re:

 

Employment Terms



 





Dear Kevin: 

 



This letter shall memorialize your compensation as Vice President Corporate
Finance of Monarch America, Inc., a Nevada corporation (the "Company").The
Company is also appointing you as a director. We thank you for your continued
support and all your efforts on behalf of the Company.

 



For each month you remain with the Company as Vice President, you will be
entitled to $3,000 in cash.

 



We will also pay you for traveling expenses in connection with your duties to
the Company; any travel expense in excess of $100 requires the written approval
of the President of the Company. All reimbursement will be made against original
receipts and otherwise in accordance with the Company's general expense
reimbursement policies and procedures.  

 



You should be aware that your position with the Company constitutes "at-will"
employment. This means that your relationship with the Company may be terminated
at any time, with or without cause. You understand and agree that neither your
job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of the terms of your
employment with the Company. If you decide that you no longer desire to remain
employed by the Company, we hope you will provide us with no less than 30 days'
prior written notice of your decision. 

 



You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly or indirectly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company. Specifically, but not to limit the foregoing, you are not to, directly
or indirectly, whether alone or as a partner, principal, agent, employee,
consultant, proprietor, director, officer, employee, member, joint venture,
creditor, shareholder, owner, manager or otherwise, be employed by, act as a
consultant to or be an owner or participate in the ownership, management,
operation or control of any company involved directly or indirectly with
cannabis or any cannabis related product. 

 





As a Company employee, you will be expected to abide by all federal or state
laws and in accordance of normal industry practices, subject to all parties'
acknowledgment that federal law currently purports to prohibit the manufacture,
growing, sale, possession, and distribution of marijuana. You also agree to
maintain the confidentiality of all confidential and proprietary information of
the Company.  

 



You agree that any dispute or claim relating to or arising out of our employment
relationship shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in the State of Colorado.
However, we agree that this arbitration provision shall not apply to disputes or
claims relating to or arising out of the misuse or misappropriation of the
Company's trade secrets or proprietary information or the breach or threatened
breach of the non-compete provision contained above.  



 



  1

 

 

 



This letter represents the entire agreement and understanding between you and
the Company concerning your relationship with the Company and supersedes in its
entirety all prior agreements and understandings concerning your relationship
with the Company, whether written or oral.  

 



In accepting this offer, you represent and warrant to us that (a) you are not a
party to any employment agreement or other contract or arrangement which
prohibits your employment with the Company, (b) you do not know of any conflict
which would restrict your employment with the Company, and (c) you do not have
and will not bring with you to your employment with the Company any document,
record or other confidential information belonging to a former employer. Each of
these representations and warranties is a material inducement to the making of
this offer and a condition to your continued employment, and you agree that a
termination of your employment by the Company in the event of a breach of any of
them would be with cause and not subject to an opportunity to cure.  

 



The terms of this letter may only be amended, canceled or discharged in writing
signed by you and an authorized director or officer of the Company. As this
letter relates to employment to be performed for a company with headquarters in
the State of Colorado, this letter shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of Colorado. In the event
that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable, or void, this letter shall continue
in full force and effect without such provision, as though the offending
provision had been stricken in the most narrow manner possible. 

 





[Signature Page to Follow]



 



  2

 

 









To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. This letter will expire if not accepted and returned
by you on or before July 31, 2015. 

 



 

Sincerely, 

 

 

Monarch America, Inc. 

By:

 

 /s/ Eric Hagen

President and CEO



 

 

ACCEPTED and AGREED TO this 

 

30th day of July 2015  

 











/s/ Kevin Malone

Kevin Malone

 

 

3

--------------------------------------------------------------------------------